            Case 1:16-cr-00512-LTS Document 41 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 16-CR-512-LTS

TERRY CHAPPELL,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER


                 The Court has received Defendant’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). (Docket Entry No. 40.) Defendant’s request for permission to

redact medical information from the publicly-filed version is granted. The Government must file

its written response to the foregoing application by June 11, 2020. A complete, unredacted

courtesy copy must be provided to defense counsel and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov. Any reply must be filed by June 16, 2020.

                 Medical and other confidential personal information may be redacted from the

versions filed on ECF of the parties’ submissions. The parties must deliver unredacted hard

copies of any redacted filings to the drop box located in the lobby of the Daniel Patrick




CHAPPELL - ORDER                                           VERSION JUNE 2, 2020                 1
          Case 1:16-cr-00512-LTS Document 41 Filed 06/02/20 Page 2 of 2



Moynihan Courthouse, with a copy of this Order, as soon as is practicable, and in any event no

later than July 17, 2020.


       SO ORDERED.


Dated: New York, New York
       June 2, 2020

                                                            ___/s/ Laura Taylor Swain______
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




CHAPPELL - ORDER                                VERSION JUNE 2, 2020                             2
